           Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 1 of 6



1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment & Natural Resources Division
3    SETH M. BARSKY, Chief
     MEREDITH L. FLAX, Assistant Chief
4    ALISON C. FINNEGAN, Trial Attorney
     U.S. Department of Justice
5    Environment & Natural Resources Division
6    Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
7    Washington, D.C. 20044-7611
     Tel: (202) 305-0500; Fax: (202) 305-0275
8
9    RICKEY D. TURNER, JR., Trial Attorney
     U.S. Department of Justice
10   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
11
     999 18th Street
12   South Terrace, Suite 370
     Denver, CO 80202
13   Tel: 303-844-1373
14
     Attorneys for Defendants
15
                                 UNITED STATES DISTRICT COURT
16
17                           NORTHERN DISTRICT OF CALIFORNIA

18
19    ECOLOGICAL RIGHTS                              )
      FOUNDATION,                                    )
20                                                   )
21                  Plaintiff,                       ) Case Nos. 3:16-cv-06987-JD
                                                     )           3:16-cv-07252-JD
22                          v.                       )           3:17-cv-02788-JD
                                                     )
23    FEDERAL EMERGENCY                              ) STATUS REPORT AND PROPOSED
24    MANAGEMENT AGENCY,                             ) ORDER CONTINUING STAY
                                                     )
25                  Defendant.                       )
                                                     )
26                                                   )
27
28


                                                      1
                                 Status Report and Proposed Order Continuing Stay
            Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 2 of 6



1     ECOLOGICAL RIGHTS                                 )
      FOUNDATION, et al.,                               )
2                                                       )
3                     Plaintiffs,                       )
                                                        )
4                             v.                        )
                                                        )
5     FEDERAL EMERGENCY                                 )
6     MANAGEMENT AGENCY, et al.,                        )
                                                        )
7                     Defendants.                       )
                                                        )
8
                                                        )
9     ECOLOGICAL RIGHTS                                 )
      FOUNDATION, et al.,                               )
10                                                      )
                      Plaintiffs,                       )
11
                                                        )
12                            v.                        )
                                                        )
13    FEDERAL EMERGENCY                                 )
14    MANAGEMENT AGENCY,                                )
                                                        )
15                    Defendant.                        )
                                                        )
16
17          As directed by the Court’s June 6, 2019 Order, the parties submit this report on the status
18   of the parties’ settlement negotiations.
19          As outlined in the parties’ Joint Stipulation for Stay, on May 15, 2019, the Court entered
20   an Order in Case No. 17-CV-02788, granting the motion for summary judgment filed by
21   Plaintiffs and denying the motion for summary judgment filed by the Federal Emergency
22   Management Agency (“FEMA”). After the Court entered the Order, counsel for the parties
23   began discussing the potential for settlement negotiations and, therefore, agreed to approach this
24   Court to request a 90-day stay so that they could engage in a dialogue regarding settlement of all
25   three of the cases pending before the Court. The Court granted the parties’ request on June 6,
26   2019. Since that time, the parties have exchanged multiple settlement proposals, communicated
27   by email on a nearly weekly basis, and had approximately six conference calls. The parties are
28   continuing to work to resolve issues regarding the framework of a potential agreement, as well as


                                                            2
                                    Status Report and Proposed Order Continuing Stay
            Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 3 of 6



1    the substantive terms, but have not yet finalized their work. Counsel for the parties believe that
2    time for additional discussions would be helpful to reaching a resolution. Furthermore, should
3    the parties reach an agreement in principle, Federal Defendants would need to obtain formal
4    approvals of any such settlement from both FEMA and the Assistant Attorney General for the
5    Department of Justice’s Environment and Natural Resources Division. This aspect of the
6    process also will require additional time. Accordingly, the parties request that the Court extend
7    the stay for an additional 60 days, and direct the parties to file a status report no later than
8    November 5, 2019.
9            In addition, Plaintiffs’ counsel provided Federal Defendants’ counsel with a demand for
10   attorneys’ fees on July 3, with subsequent communications about additional fees and costs on
11   August 21 and 26. Counsel for Federal Defendants are reviewing and analyzing that demand,
12   and hope to be in a position to respond to Plaintiffs soon. Thus, while the parties’ primary focus
13   at this time is on substantive settlement terms, they are also working to address attorneys’ fees
14   and costs. Accordingly, the parties request that, should they reach a substantive settlement, the
15   time for filing any motion regarding attorneys’ fees and costs be extended to 60 days after filing
16   of any stipulation or other document indicating that the parties have reached a settlement.
17           Finally, as set forth in the parties’ June 4 Stipulation, if the settlement discussions are not
18   productive, the parties agree that nothing precludes any party from filing a motion to lift the stay
19   sooner than the expiration of the 60-day stay and requesting that the Court enter a revised
20   briefing schedule for any motion for injunction. Absent the filing of such a motion, the parties
21   request that Plaintiffs’ time for filing any motion for injunction as permitted by the Court’s May
22   15, 2019 Order be extended to January 13, 2020, and that the deadline for FEMA’s response be
23   extended to February 10, 2020.
24   Dated: September 6, 2019                        JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
25                                                   Environment & Natural Resources Division
26                                                   SETH M. BARSKY, Chief
                                                     MEREDITH L. FLAX, Assistant Chief
27
                                                     /s/ Alison C. Finnegan
28                                                   ALISON C. FINNEGAN, Trial Attorney


                                                       3
                                  Status Report and Proposed Order Continuing Stay
     Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 4 of 6



1                                       U.S. Department of Justice
                                        Environment & Natural Resources Division
2                                       Wildlife & Marine Resources Section
3                                       Ben Franklin Station, P.O. Box 7611
                                        Washington, DC 20044-7611
4                                       Tel: (202) 305-0500; Fax: (202) 305-0275
5                                       /s/ Rickey D. Turner, Jr.
6                                       RICKEY D. TURNER, JR., Trial Attorney
                                        U.S. Department of Justice
7                                       Environ. & Natural Resources Division
                                        Wildlife & Marine Resources Section
8                                       999 18th Street
9                                       South Terrace, Suite 370
                                        Denver, CO 80202
10                                      Tel: 303-844-1373
                                        Attorneys for Defendants
11
12                                      /s/ Jason Flanders (with consent)
                                        Jason Flanders
13                                      Aqua Terra Aeris Law Group
                                        490 43rd St., Ste. 108
14
                                        Oakland, CA 94609
15                                      Tel: 916-202-3018
                                        Counsel for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          4
                     Status Report and Proposed Order Continuing Stay
            Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 5 of 6



1                                         [PROPOSED] ORDER
2           The above-captioned cases are stayed for 60 days. The parties are directed to submit a
3    status report to the Court no later than November 5, 2019.
4           Should the parties reach a substantive settlement, any motion regarding attorneys’ fees
5    and costs shall be due 60 days after filing of any stipulation or other document indicating that the
6    parties have reached a settlement.
7           Should the parties be unable to reach a settlement, the deadline for Plaintiffs to file any
8    motion for injunction as permitted by the Court’s May 15, 2019 Order is January 13, 2020, and
9    the deadline for FEMA’s response is February 10, 2020.
10
11   Dated: __________________, 2019                         _________________________________
                                                             Honorable James Donato
12                                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
                                 Status Report and Proposed Order Continuing Stay
           Case 3:17-cv-02788-JD Document 61 Filed 09/06/19 Page 6 of 6



1                                       CERTIFICATE OF SERVICE
2              I hereby certify that on September 6, 2019, I electronically filed the foregoing with the
3    Clerk of Court via the CM/ECF system, which will send notification of such to all attorneys of
4    record.
5                                                              /s/     Alison C. Finnegan
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        1
                                   Status Report and Proposed Order Continuing Stay
